          Case 1:20-vv-00146-UNJ Document 24 Filed 01/06/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0146V
                                        UNPUBLISHED


    JOEL MILES,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: November 21, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

        On February 11, 2020, Joel Miles filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS) as a
result of an influenza (“flu”) vaccine administered to him on March 16, 2017. Petition at 3.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On November 9, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, it is Respondent’s position that Petitioner’s March 2017 GBS event 3
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
3
  Petitioner had a second GBS “event” in February 2019. In his Rule 4(c) report, Respondent notes that
“to the extent that petitioner claims that the second GBS event in February 2019, as well as any alleged
injury from that event, is related to the March 16, 2017 flu vaccination, then respondent contests that
          Case 1:20-vv-00146-UNJ Document 24 Filed 01/06/21 Page 2 of 2




“satisfied the criteria set forth in the recently revised Vaccine Injury Table (“Table”) and
the Qualifications and Aids to Interpretation (QAI), which afford petitioner a presumption
of causation if the onset of GBS occurs between three and forty-two days after a seasonal
flu vaccination and there is no apparent alternative cause.” Id. at 10.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




claim.” ECF 19 at 10. Respondent further states that “[t]his second episode of GBS was too far removed
in time, approximately two years following the flu vaccination, to satisfy a Table GBS” claim. Id. at n.5.

                                                     2
